Citation Nr: 1132867	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  07-34 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for myoclonus and spasms of the diaphragm. 

3.  Entitlement to a compensable rating for myoclonus of the bilateral hands and right foot. 

4.  Entitlement to a compensable rating for bilateral hearing loss


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel

INTRODUCTION

The Veteran had more than nine years of active duty military service, including service from September 1976 to September 1984, and from April 1997 to February 1998.  He also had more than 16 years of inactive service with Air National Guard (ANGUS) ending in September 2005.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Buffalo, New York.  In pertinent part of the October 2006 decision, the RO granted service connection and initial noncompensable ratings for bilateral hearing loss and myoclonus of the bilateral hands and right foot.  The October 2006 decision also denied service connection for tinnitus and myoclonus and spasms of the diaphragm.

The issues of entitlement to service connection for myoclonus and spasms of the diaphragm and entitlement to compensable ratings for bilateral hearing loss and myoclonus of the bilateral hands and right foot are remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issue herein decided has been accomplished.  

2.  The currently demonstrated tinnitus is likely due to the exposure to loud noise during military service.  



CONCLUSION OF LAW

Extending the benefit of the doubt to the Veteran, disability manifested by tinnitus is due to disease or injury that was incurred in active service.  38 U.S.C.A. § 1110, 1131, 5.107, 7104 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Here, with regard to the issue herein decided, the decision below is granting in full the benefits sought for the issue of entitlement to service connection for tinnitus.  Accordingly, even assuming that an error was committed with respect to either the duty to notify or the duty to assist insofar as reopening the previously denied claim, such error was harmless and will not be further discussed. 


II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during a veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection the file must contain evidence establishing all three of the following: medical evidence of a current disability; medical evidence, or in some cases lay evidence, of in-service occurrence or aggravation of a disease or injury; and, medical evidence of a nexus between an in-service disease or injury and the current disability.   Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

After a careful review of the claims file, and affording the Veteran the benefit of the doubt, service connection for tinnitus is warranted.  

The Veteran's service treatment records are silent for any complaints of or diagnosis of tinnitus during service.  On the report of a January 1998 audiogram, it was noted that the Veteran denied tinnitus.  The report of an August 2000 audiogram showed that the Veteran was routinely exposed to noise and that he had no personal hearing protection.  The Veteran's first report of tinnitus was after the Veteran's military service in April 2006.  This report came seven months after the Veteran's retirement from military service.  

At the Veteran's June 2006 VA examination he reported intermittent tinnitus that was mild pitched and soft in intensity.  He reported the onset of tinnitus was in 2001.  The VA examiner noted that during active duty from 1976 to 1983 the Veteran worked in munitions maintenance and aircraft maintenance.  From 1983 to 1997 he was in the Air Force Reserve working at a defense equipment center and as a consultant to the government in logistics.  From 1997 to 2005 he served in the Air National Guard as a plans officer, projects officer, intelligence director, and logistics officer.  The Veteran reported no combat but did state that he was exposed to air craft engines and wore ear plugs.  Prior to entering the military he worked as a teachers and trimmed trees with a hand saw.  Since the Veteran's discharge from the military he was a pastor at a local church and reported no loud hobbies.  The VA examiner opined as follows:

		Tinnitus - the veteran reported tinnitus that started 
      in 2001.  The veteran did deny tinnitus on August 29, 2000.  
      The next documented evidence of tinnitus occurred on
      April 28, 2006 at the Carthage VA.  It is not at least likely 
      as not that the Veteran's tinnitus is related to military noise
      exposure since this veteran entered the military with hearing
      loss in both ears, and since there is no clear documented 
      evidence of specific military incident associated with the 
      onset of the tinnitus. 

Report of June 2006 VA Examination

Despite the fact that this rationale may be a reason for finding against the Veteran's claim (though the Veteran did not report tinnitus prior to service and he is also service-connected for bilateral hearing loss), the Board finds that an award of service connection is still appropriate here.  Indeed, the Veteran's statements as to when his ringing in his ears began are important and credible evidence going toward the matter of when the condition began.  The Veteran maintains that his tinnitus began during service and is due to military noise exposure.  Again, such noise exposure is consistent with the circumstances of his service.  Moreover, the Board points out that he is competent to testify as to ringing in the ears during and after service.  See Charles v. Principi, 16 Vet. App. 370 (2002) (providing that ringing in the ears is capable of lay observation).  

The Board notes that the findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  Additionally, the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App 614 (1992).  In this case, the Board finds that a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); (Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Throughout the course of his communications with VA, the Veteran has consistently maintained that his tinnitus began in active service.  The Board finds that such consistency makes his statements credible.  Given the nature of tinnitus, the Veteran is the only one who is competent to testify as to when he began to perceive tinnitus.  In addition, there is no evidence of any post-service noise exposure and the Veteran's first report of tinnitus was seven months after his military service.  

In summary, the Veteran seeks service connection for tinnitus as related to in-service noise exposure.  It is clear that he was exposed to in-service noise.  Based on credible statements given by the Veteran, he has experienced tinnitus in service and ever since service.  The Board notes that there is no evidence of post-service noise exposure.  As no medical opinion attributes the tinnitus to noise exposure incurred outside of active service, the record is deemed at least in equipoise as to whether the active service noise exposure resulted in the currently diagnosed tinnitus.  Consequently, resolving any doubt in the Veteran's favor, the Board concludes that service connection for tinnitus is warranted.


ORDER

Entitlement to service connection for tinnitus is granted. 


REMAND

As for the issues of entitlement to service connection for myoclonus and spasms of the diaphragm, entitlement to compensable ratings for bilateral hearing loss, and entitlement to a compensable rating for myoclonus of the bilateral hands and right foot, a remand is in order for the Veteran to be scheduled for VA examinations. 

The Veteran was last afforded VA examinations for bilateral hearing loss and myoclonus of the bilateral hands and right foot in June 2006.  This was over five years ago.  When a Veteran claims that his condition is worse than when originally rated, and when the available evidence is too old for an evaluation of the claimant's current condition, VA's duty to assist includes providing him with a new examination.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Therefore, the Board finds that the Veteran should be scheduled for a VA audiology examination to determine the current nature and severity of his bilateral hearing loss and a VA examination to determine the current nature and severity of his myoclonus of the bilateral hands and right foot.  

The Board also finds that while the Veteran is being examined for his service-connected myoclonus of the bilateral hands and right foot, the VA examiner should also determine if the Veteran has a current diagnosis of myoclonus and spasms of the diaphragm.  The Board notes that the Veteran was seen during his military service in May 2005 for myoclonus and spasms of the diaphragm but at the June 2006 VA examination the examiner stated that any myoclonus and spasms of the diaphragm was resolved.  The Veteran stated that he was currently on medication for myoclonus and spasms of the diaphragm.  The VA examiner should determine whether the Veteran has a current diagnosis of myoclonus and spasms of the diaphragm that is at least likely as not related to his military service or to any service-connected disability. 

Prior to any VA examination, attempts should be made to obtain any outstanding records of pertinent medical treatment.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain any additional pertinent treatment records not currently of record.  Based on the Veteran's response, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  

If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe the further action to be taken.  

2.  The Veteran should be scheduled for a VA audiology examination to determine the current nature and severity of his bilateral hearing loss.  The claims file must be made available to the examiner, and the examiner should include in the examination report discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The VA audiology examiner should discuss the current nature and severity of the Veteran's bilateral hearing loss.  The examiner is specifically requested to fully describe the functional effects of this disability.  The examiner's findings must be stated in terms conforming to the applicable rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  

3.  The Veteran should be scheduled for a VA examination to determine the current nature and severity of his myoclonus of the bilateral hands and right foot and the current nature and etiology of his myoclonus and spasms of the diaphragm.  The claims file must be made available to the examiner, and the examiner should include in the examination report discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The VA examiner should be asked to provide findings and opinions addressing each of the following questions:
A.  What is the current nature and severity of the Veteran's myoclonus of the bilateral hands and right foot?  The VA examiner should discuss all symptomatology associated with the Veteran's myoclonus of the bilateral hands and right foot, including grip strength and the degree of severity of his tic/convulsions. 

B. Does the Veteran have a current diagnosis of myoclonus and spasms of the diaphragm?  

C. If the Veteran has a current diagnosis of myoclonus and spasms of the diaphragm, is this condition at least likely as not related to the Veteran's military service or to his service-connected disabilities?

The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  

4.  The RO should review the claims file to ensure that all the foregoing requested development is completed, and, thereafter, arrange for any additional development indicated.  The RO should then readjudicate the remaining claims on appeal.  If any benefit sought remains denied, the RO should issue an appropriate SSOC (Supplemental Statement of the Case) and provide the Veteran the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
The Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


